DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Jim Thomas (Reg. No. 71611) on 05/13/1022.


Claims: 

1.	(Currently Amended)  A system, comprising:
a plurality of control systems for controlling a plurality of operations of a plurality of operational technology (OT) devices;
a first computing node of a cluster of computing nodes that are part of a container orchestration system, wherein the first computing node comprises a first processor and is configured to:
receive an event-based notification from a second computing node of the cluster of computing nodes, wherein the second computing node comprises a second processor and is associated with a first control system of the plurality of control systems and a first OT device of the plurality of OT devices;
determine one or more analytic operations to be performed based on the event-based notification; 
determine one or more pre-analytic operations to be performed by one or more of the plurality of control systems based on the one or more analytic operations;
retrieve a plurality of machine state datasets from the plurality of control systems via a portion of the cluster of computing nodes, wherein each of the plurality of machine state datasets correspond to an operational state associated with each of the plurality of control systems, each of the plurality of OT devices, or both; 
identify a second control system as a suitable host to perform the one or more pre-analytic operations based on the plurality of machine state datasets; and
transmit a pod to a third computing node associated with the second control system, wherein the pod is configured to cause the third computing node to perform the one or more pre-analytic operations, and wherein the third computing node comprises a third processor.

2.	(Currently Amended)  The system of claim 1, wherein the first computing node is configured to coordinate an automatic process for managing or scheduling deployment of one or more containers of a plurality of containers for execution across the plurality of control systems via the cluster of computing nodes.

3.	(Original)  The system of claim 2, wherein each of the plurality of containers comprises one or more applications and one or more runtime dependencies associated with each of the one or more containers. 

4.	(Original)  The system of claim 1, wherein the event-based notification is generated by an application programming interface (API) of the first control system, wherein the API is configured to monitor one or more events associated with the first OT device.

5.	(Currently Amended)  The system of claim 1, wherein the first computing node is configured to identify the second control system as the suitable host based on the plurality of machine state datasets as compared to a plurality of desired machine states.

6.	(Currently Amended)  The system of claim 1, wherein the one or more pre-analytic operations are used by the first computing node to perform the one or more analytic operations.

7.	(Currently Amended)  The system of claim 1, wherein the first computing node is configured to: 
receive one or more datasets associated with the one or more pre-analytic operations from the second control system via the third computing node.  

	8.	(Currently Amended)  The system of claim 7, wherein the third computing node is configured to transmit the one or more datasets via an operational technology (OT) communication protocol.

	9.	(Previously presented)  A method, comprising:
receiving, via a first computing node of a cluster of computing nodes in a container orchestration system, a pod from a second computing node in the cluster of computing nodes;
retrieving, via the first computing node, an image file comprising one or more containers from a registry, wherein the pod comprises an indication of a location of the image file in the registry, wherein the one or more containers comprise one or more pre-analytic operations for a control system of a plurality of control systems to perform, and wherein the one or more pre-analytic operations are part of one or more analytic operations to be performed by the second computing node;
generating, via the first computing node, a package based on the one or more containers; and
storing, via the first computing node, the package in a filesystem shared with the control system.

	10.	(Previously presented)  The method of claim 9, comprising sending, via the first computing node, the package directly to the control system.

	11.	(Previously presented)  The method of claim 9, wherein the pod is received via an information technology (IT) communication protocol.

	12.	(Previously presented)  The method of claim 9, comprising:
receiving, via the first computing node, one or more datasets associated with the pre-analytic operations from the control system via an OT communication protocol; and
sending, via the first computing node, the one or more datasets to the second computing node via an IT communication protocol.

13.	(Canceled)

	14.	(Canceled)

15.	(Previously presented)  The method of claim 10, comprising sending the package directly to the control system via an operational technology (OT) communication protocol.

	16.	(Previously presented)  A non-transitory computer-readable medium comprising computer-executable instructions that, when executed, are configured to cause a processor to perform operations comprising:
receiving an event-based notification from a first computing node of a cluster of computing nodes that are part of a container orchestration system, wherein the first computing node is associated with a first control system of a plurality of control systems and a first OT device of a plurality of operational technology (OT) devices operating in an industrial system;
determining a first set of operations to be performed based on the event-based notification; 
determining a second set of operations to be performed by one or more of the plurality of control systems based on the first set of operations;
retrieving a plurality of machine state datasets from the plurality of control systems via a portion of the cluster of computing nodes, wherein each of the plurality of machine state datasets correspond to an operational state associated with each of the plurality of control systems, each of the plurality of OT devices, or both; 
identifying a second control system as a suitable host to perform the second set of operations based on the plurality of machine state datasets; and
transmitting a pod to a second computing node associated with the second control system, wherein the pod is configured to cause the second computing node to perform the second set of operations.

	17.	(Previously presented)  The non-transitory computer-readable medium of claim 16, wherein each of the plurality of machine state datasets correspond to an amount of computing resources available on a respective control system of the plurality of control systems.

	18.	(Canceled)

	19.	(Previously presented)  The non-transitory computer-readable medium of claim 16, wherein the first control system and the second control system are the same.

	20.	(Previously presented)  The non-transitory computer-readable medium of claim 17, wherein the first control system is configured to control an operational technology (OT) device, wherein the OT device comprises motor control centers, motors, human machine interfaces (HMIs), operator interfaces, contactors, starters, sensors, drives, relays, protection devices, switchgear, compressors, network switches, or any combination thereof that operate in an OT domain.

	21.	(Previously presented)  The non-transitory computer-readable medium of claim 16, wherein the event-based notification is generated by an application programming interface (API) of the first control system, wherein the API is configured to monitor one or more events associated with the first OT device.
	

22.	(Previously presented)  The system of claim 1, wherein the second processor-based node is configured to translate the event-based notification into a format that is interpretable by the first processor-based node. 

23.	(Previously presented)  The system of claim 1, wherein, the pod comprises:
an indication of a location of an image file in a registry; and 
executable instructions configured to cause the third processor-based node to retrieve the image file from the registry.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLIE SUN whose telephone number is (571)270-5100.  The examiner can normally be reached on 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emerson Puente can be reached on (571)272-3652.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHARLIE SUN/Primary Examiner, Art Unit 2196